Case 1:18-cv-05331-GBD-SN Document 74 Filed 08/05/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

In re Terrorist Attacks on September 11,2001 | 03 MDL 1570 (GBD)(SN)
ECF Case

 

 

This document relates to:

Laurence Schlissel et al. v. Islamic Republic of Iran, No. 1:18-cv-05331 (GBD) (SN)

[PROPOSED] PARTIAL FINAL JUDGMENT

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibit A to this Order, who are each a spouse, parent, child, or sibling (or the estate of a spouse,
parent, child, or sibling) of a victim killed in the terrorist attacks on September 11, 2001, and the
Judgment by Default for liability only against the Islamic Republic of Iran, (“Iran’’) entered on
June 21, 2019 (03-md-1570, ECF No. 4598), together with the entire record in this case, it is
hereby;

ORDERED that partial final judgment is entered against Iran and on behalf of those
Plaintiffs who are identified in the attached Exhibit A, who are each a spouse, parent, child, or
sibling (or the estate of a spouse, parent, child, or sibling) of individuals killed in the terrorist
attacks on September 11, 2001, as indicated in Exhibit A; and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of
4.96 percent per annum, compounded annually, running from September 11, 2001 until the date

of judgment; and it is

 
Case 1:18-cv-05331-GBD-SN Document 74 Filed 08/05/19 Page 2 of 2

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue;
and it is

ORDERED that the remaining Plaintiffs in Laurence Schlissel et al. v. Islamic Republic
of Iran, No. 1:18-cv-05331 (GBD) (SN) not appearing on Exhibit A, may submit in later stages
applications for damages awards, and to the extent such plaintiffs are similarly situated to those
appearing on Exhibit A, the applications will be approved consistent with those approved herein

for the Plaintiffs appearing on Exhibit A.

Dated: New York, New York
, 2019
SO ORDERED:

 

GEORGE B. DANIELS
UNITED STATES DISTRICT JUDGE
